The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     March 11, 2015

                                   No. 04-14-00894-CR

                               Adam Paul EANNARINO,
                                      Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR8490
                      Honorable Maria Teresa Herr, Judge Presiding


                                     ORDER
       The Court Reporter’s Notification of Late Record is hereby NOTED. The reporter’s
record is due on or before March 16, 2015. Further requests for extension of time will be
disfavored.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of March, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court